Exhibit 10.27.3

SUBORDINATED PROMISSORY NOTE

(this “Note”)

 

$50,000,000.00

   Houston, Texas    March 31, 2008

FOR VALUE RECEIVED and WITHOUT GRACE (except to the extent, if any, hereinafter
provided), PRIME OFFSHORE L.L.C., a Delaware limited liability company
(“Maker”), promises to pay to the order of ARTIC MANAGEMENT CORPORATION, a
corporation incorporated under the laws of Panama (“Payee”), at his Principal
Office (hereinafter defined), the sum of FIFTY MILLION AND NO/100 DOLLARS
($50,000,000.00) or so much thereof as may have been advanced to Maker by Payee,
at the sole discretion of Payee, and remains unpaid, together with interest at
the rates and calculated as hereinafter provided. Maker may, with the agreement
of Payee, borrow, repay and reborrow funds under this Note.

Subject to the further provisions of this Note, interest on the Loan Balance
(hereinafter defined) shall accrue and be payable at the Contract Rate
(hereinafter defined). Notwithstanding the foregoing, interest on past-due
principal and, to the extent permitted by applicable law, past-due interest,
shall accrue at the Default Rate (hereinafter defined) and shall be payable upon
demand by Payee at any time as to all or any portion of such interest.

Interest accruing on the Loan Balance shall be due and payable monthly,
commencing on May 1, 2008 and continuing thereafter on the first day of each
calendar month thereafter to, but not including, the calendar month in which the
Maturity Date (hereinafter defined) falls, the amount of each such payment to be
equal to the amount of accrued and unpaid interest as of the relevant payment
date. The then existing Loan Balance, together with all accrued and unpaid
interest thereon, shall be due and payable on the Maturity Date.

All payments required pursuant to this Note shall be made without set-off or
counterclaim in Dollars (hereinafter defined) and in immediately available
funds. All payments by Maker shall be deemed received on (i) receipt or (ii) the
next Business Day following receipt if such receipt is after 2:00 p.m., Central
Standard or Daylight Time, as the case may be, on any Business Day (hereinafter
defined). Except as provided to the contrary herein, if the due date of any
payment under this Note would otherwise fall on a day which is not a Business
Day, such date shall be extended to the next succeeding Business Day, and
interest shall be payable for any principal so extended for the period of such
extension.

 

Initial:    



--------------------------------------------------------------------------------

Subject to the provisions of the Intercreditor and Subordination Agreement
referred to hereinafter, Maker shall have the right, at any time or from time to
time, to prepay this Note, in whole or in part, without prepayment penalty or
fee.

Subject to the provisions of the Intercreditor and Subordination Agreement
referred to hereinafter, this Note shall be assignable by Payee without the need
for the consent of Maker.

The outstanding principal balance of this Note reflected by the notations of
Payee on Annex A hereto or in the records of Payee shall be deemed rebuttably
presumptive evidence of the principal amount owing on this Note. The liability
of Maker for payment of principal and interest evidenced by this Note shall be
limited to principal amounts actually advanced and outstanding pursuant hereto
and interest on such amounts calculated in accordance with the applicable
provisions hereof.

It is the intention of the parties hereto to comply strictly with the usury laws
of the State of Texas and the United States of America. In this connection,
there shall never be collected, charged, or received on the sums advanced
hereunder interest in excess of that which would accrue at the Highest Lawful
Rate (hereinafter defined). Maker agrees that, to the extent the Highest Lawful
Rate is determined with reference to the laws of the State to Texas, the Highest
Lawful Rate shall be the “weekly” rate as defined in Chapter 303 of the Texas
Finance Code, provided that Payee may, at its election, substitute for the
“weekly” rate ceiling the “annualized” or “quarterly” ceiling, as such terms are
defined in the aforesaid statute, upon the giving of notices provided for in
such statute and effective upon the giving of such notices. Payee may also rely,
to the extent permitted by applicable laws of the State of Texas or the United
States of America, on alternative maximum rates of interest under other laws of
the State of Texas or the United States of America applicable to Payee, if
greater.

Notwithstanding anything in this Note to the contrary, during any Limitation
Period (hereinafter defined), the interest rate to be charged on amounts
evidenced by this Note shall be the Highest Lawful Rate. During any period or
periods of time following a Limitation Period, to the extent permitted by
applicable laws of the State of Texas or the United States of America, the
interest rate to be charged hereunder shall remain at the Highest Lawful Rate
until such time as there has been paid to Payee the amount of interest in excess
of that accruing at the Highest Lawful Rate that Payee would have received
during the Limitation Period had the interest rate remained at the otherwise
applicable rate.

If, under any circumstances, the aggregate amounts paid on this Note include
amounts which by law are deemed interest and which would

 

  - 2 -   Initial:    



--------------------------------------------------------------------------------

exceed the amount permitted if the Highest Lawful Rate were in effect, Maker
stipulates that such payment and collection will have been and will be deemed to
have been, to the extent permitted by applicable laws of the State of Texas or
the United States of America, the result of mathematical error on the part of
Maker and Payee; and Payee shall promptly refund the amount of such excess (to
the extent only of such interest payments in excess of that which would have
accrued and been payable on the basis of the Highest Lawful Rate) upon discovery
of such error by Payee or notice thereof from Maker. In the event that the
maturity of this Note is accelerated, by reason of an election by Payee or
otherwise, or in the event of any prepayment, then the consideration
constituting interest under applicable laws may never exceed that payable on the
basis of the Highest Lawful Rate, and excess amounts paid which by law are
deemed interest, if any, shall be credited by Payee on the Loan Balance, or if
the Loan Balance shall have been paid in full, refunded to Maker.

All sums paid, or agreed to be paid, to Payee for the use, forbearance and
detention of the proceeds hereof shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full term
hereof until paid in full so that the actual rate of interest is uniform but
does not exceed the Highest Lawful Rate throughout the full term hereof.

So long as any portion of the Loan Balance or interest accrued hereunder remains
outstanding, Maker shall:

(a) keep adequate records, in accordance with good accounting practices, of all
its transactions so that at any time, and from time to time, its true and
complete financial condition may be readily determined, and promptly following
the reasonable request of Payee, make such records available for inspection by
Payee and, at the expense of Maker, allow Payee to make and take away copies
thereof;

(b) furnish to Payee, promptly upon the request of Payee, such additional
financial or other information concerning the assets, liabilities, operations,
and transactions of Maker as Payee may from time to time reasonably request; and

(c) subject to the provisions of the Intercreditor and Subordination Agreement
referred to hereinafter, execute and deliver to Payee such Security Documents
(hereinafter defined covering such assets of Maker as Payee may request.

Any of the following events shall constitute an “Event of Default” for purposes
of this Note:

(a) default shall be made in the payment when due of any installment of
principal or interest under this Note and such default shall remain unremedied
for in excess of five (5) Business Days;

 

  - 3 -   Initial:    



--------------------------------------------------------------------------------

(b) material default shall be made by Maker and remain uncured for 30 days in
the due observance or performance of any of its obligations under this Note
other than for payment;

(c) Maker shall (i) apply for or consent to the appointment of a receiver,
trustee, or liquidator of it or all or a substantial part of its assets,
(ii) file a voluntary petition commencing an Insolvency Proceeding (hereinafter
defined), (iii) make a general assignment for the benefit of creditors of all or
substantially all of its assets, (iv) be unable, or admit in writing its
inability, to pay its debts generally as they become due, or (v) file an answer
admitting the material allegations of a petition filed against it in any
Insolvency Proceeding;

(d) an order, judgment, or decree shall be entered against Maker by any court of
competent jurisdiction or by any other duly authorized authority, on the
petition of a creditor or otherwise, granting relief in any Insolvency
Proceeding or approving a petition seeking reorganization or an arrangement of
its debts or appointing a receiver, trustee, conservator, custodian, or
liquidator of it or all or any substantial part of its assets, and such order,
judgment, or decree shall not be dismissed or stayed within ninety (90) days; or

(e) default shall be made by Maker (as principal or guarantor or other surety)
in the payment or performance of any bond, debenture, note or other indebtedness
or under any credit agreement, loan agreement, indenture, promissory note or
similar agreement or instrument executed in connection with any of the
foregoing, and such default shall remain unremedied for in excess of the period
of grace, if any, with respect thereto or there shall occur any event or
condition in respect of any of the foregoing with respect thereto or there shall
occur any event or condition in respect of any of the foregoing which would
allow any holder or holders of any of the foregoing to require such to be
repaid, repurchased or redeemed.

Subject to the provisions of the Intercreditor and Subordination Agreement
referred to hereinafter, upon the occurrence of an Event of Default specified in
clauses (c) or (d) of the preceding paragraph, immediately and without notice,
(i) the Loan Balance and all accrued interest hereunder shall automatically
become immediately due and payable, without presentment, demand, protest, notice
of protest, default, or dishonor, notice of intent to accelerate maturity,
notice of acceleration of maturity, or other notice of any kind, all of which
are hereby expressly waived by Maker except as may be provided to the contrary
elsewhere

 

  - 4 -   Initial:    



--------------------------------------------------------------------------------

herein. Subject to the provisions of the Intercreditor and Subordination
Agreement referred to hereinafter, upon the occurrence and during the
continuance of any other Event of Default, Payee may, by notice in writing to
Maker, declare the Loan Balance and all accrued interest hereunder immediately
due and payable, without presentment, demand, protest, notice of protest,
default, or dishonor, notice of intent to accelerate maturity, notice of
acceleration of maturity, or other notice of any kind, all of which are hereby
expressly waived by Maker except as may be provided to the contrary elsewhere
herein. Furthermore, upon the occurrence of any Event of Default, Payee may, in
addition to the foregoing in this paragraph, but subject to the provisions of
the Intercreditor and Subordination Agreement referred to hereinafter, exercise
any or all of its rights and remedies provided by law or existing in equity.

All notices, requests, and communications hereunder shall be in writing
(including by facsimile or electronic mail). Unless otherwise expressly provided
herein, any such notice, request, demand, or other communication shall be deemed
to have been duly given or made when delivered by hand, or, in the case of
delivery by mail, when deposited in the mail, certified mail, return receipt
requested, postage prepaid, or, in the case of facsimile notice, when receipt
thereof is acknowledged orally or by written confirmation report, addressed as
follows:

 

  (i) if to Payee, to:

 

Artic Management Corporation

Attn: Matthias Eckenstein

Solothurnerstrasse 94

CH-4008 Basel, Switzerland

Facsimile: 011-4161-361-7139

E-mail: None

 

  (ii) if to Maker, to:

 

Prime Offshore L.L.C. Attn:   Beverly A. Cummings   Chief Executive Officer 1
Landmark Square, 11th Floor Stamford, Connecticut 06901 Facsimile: (713)
461-9396 E-mail: bcummings@primeenergy.com

Either party may, by proper written notice hereunder to the other, change the
address to which such notices to it shall thereafter be sent.

 

  - 5 -   Initial:    



--------------------------------------------------------------------------------

In the event any one or more of the provisions contained in this Note shall, for
any reason, be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Note or any of the Security Documents.

Neither this Note nor any provision hereof may be amended, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the amendment, waiver, discharge, or termination is
sought.

ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS NOTE SHALL BE LITIGATED IN
COURTS HAVING SITUS IN HOUSTON, HARRIS COUNTY, TEXAS. IN SUCH REGARD, MAKER
HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED
IN HOUSTON, HARRIS COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO
TRANSFER OR CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST
IT BY PAYEE IN ACCORDANCE WITH THIS PARAGRAPH.

THIS NOTE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN MAKER AND PAYEE WITH RESPECT
TO THE SUBJECT HEREOF AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN SUCH
PARTIES, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF. FURTHERMORE,
IN THIS REGARD, THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

References in this Note to “hereby,” “herein,” “hereinafter,” “hereinabove,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import shall be to
this Note in its entirety and not only to the particular paragraph in which such
reference appears. Specific enumeration herein shall not exclude the general
and, in such regard, the terms “includes” and “including” used herein shall mean
“includes, without limitation,” or “including, without limitation,” as the case
may be, where appropriate. Except as otherwise indicated, references in this
Note to statutes, sections, or regulations are to be construed as including all
statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation referred to.
References in this Note to “writing” include printing, typing, lithography,
facsimile reproduction, and other means of reproducing words in a tangible
visible form. References in this Note to agreements and other contractual
instruments shall be deemed to include all exhibits and appendices attached
thereto and all subsequent amendments and other modifications to such
instruments, but only to the extent such amendments and other

 

  - 6 -   Initial:    



--------------------------------------------------------------------------------

modifications are not prohibited by the terms of this Note. References in this
Note to Persons include their respective successors and permitted assigns.

Whenever the context requires, reference herein made to the single number shall
be understood to include the plural; and likewise, the plural shall be
understood to include the singular. Definitions of terms defined in the singular
or plural shall be equally applicable to the plural or singular, as the case may
be, unless otherwise indicated. Words denoting sex shall be construed to include
the masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative.

As used in this Note, each of the following terms shall have the meaning
assigned thereto in this paragraph, unless the context otherwise requires:

“Business Day” shall mean a day other than a Saturday, Sunday or legal holiday
for commercial banks under the laws of the State of Texas or any other day when
banking is suspended in the State of Texas.

“Contract Rate” shall mean ten percent (10%) per annum, calculated on the basis
of a year of three hundred sixty five (365) days or three hundred sixty six
(366) days, as the case may be, and actual days elapsed (including the first
day, but excluding the last day) during the period for which interest is
payable, but in no event shall such rate exceed the Highest Lawful Rate.

“Default Rate” shall mean the Contract Rate plus two percent (2%), calculated on
the basis of a year of three hundred sixty five (365) days or three hundred
sixty six (366) days, as the case may be, and actual days elapsed (including the
first day, but excluding the last day) during the period for which interest is
payable at the Default Rate, but in no event shall the Default Rate exceed the
Highest Lawful Rate.

“Dollars” and “$” shall mean dollars in the lawful currency of the United States
of America.

“Highest Lawful Rate” shall mean the maximum non-usurious interest rate, if any
(or, if the context so requires, an amount calculated at such rate), that at any
time or from time to time may be contracted for, taken, reserved, charged, or
received under laws applicable to Payee, as such laws are presently in effect
or, to the extent allowed by applicable law, as such laws may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than such
laws now allow.

 

  - 7 -   Initial:    



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under any law of
the United States of America, seeking liquidation, reorganization, or
rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s
relief, or other similar law of the United States of America or any other
jurisdiction.

“Limitation Period” shall mean any period while any Loan Balance remains
outstanding and interest on such amount, calculated at the applicable interest
rate, plus any fees or other sums payable to Payee under any Loan Document and
deemed to be interest under applicable law, would exceed the amount of interest
which would accrue at the Highest Lawful Rate.

“Loan Balance” shall mean, at any point in time, the outstanding principal
balance of this Note at such time.

“Maturity Date” shall mean January 1, 2010.

“Person” shall mean an individual, corporation, partnership, limited liability
company, trust, unincorporated organization, government, any agency or political
subdivision of any government, or any other form of entity.

“Principal Office” shall mean the principal office of Payee in Basel,
Switzerland, presently located at Solothurnerstrasse 94, CH-4008 Basel,
Switzerland or such other office and address for which Payee has requested in
writing that payments under this Note be made by Maker.

“Security Documents” shall mean the security documents executed by Maker from
time to time in favor or for the benefit of Payee to secure payment of this
Note.

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF LAW.

Payment of this Note is secured by the Security Documents.

 

  - 8 -   Initial:    



--------------------------------------------------------------------------------

Payment of this Note and the liens, security interests, assignments and pledges
created by and existing under the Security Documents are subject to the terms
and provisions of that certain Intercreditor and Subordination Agreement dated
effective as of March 31, 2008 among Guaranty Bank, FSB, as Agent, Payee and
Maker.

 

PRIME OFFSHORE L.L.C. By:  

 

  Beverly A. Cummings   Chief Executive Officer

 

  - 9 -   Initial:    



--------------------------------------------------------------------------------

ANNEX A

 

Date

  

Principal Advanced

  

Principal Repaid

  

Loan Balance